1/28/2021         Case: 1:21-cv-00220-TMP Doc #: 1-3
                                                   CivilFiled: 01/28/21
                                                        Case Docket Page 1 of 2. PageID #: 22
  skip to main content
                                                                  Print

                                                    CASE INFORMATION

  CV-20-941784 FAYZA PANNO vs. CLEVELAND METRO PARKS, ET AL


                                                        Docket Information


                 Docket Docket                                                                                              View
  Filing Date                     Docket Description
                 Party Type                                                                                                Image
  01/26/2021 P1           MO      MOTION FILED FOR P1 FAYZA PANNO CHARLES A BAKULA 0058631 MOTION TO
                                  DISQUALIFY
  01/19/2021 D5           MO      MOTION TO DISMISS FILED DEFENDANT FOPOLC'S MOTION TO DISMISS AND
                                  MEMORANDUM IN SUPPORT
  01/13/2021 N/A          SR      USPS RECEIPT NO. 43274552 DELIVERED BY USPS 01/04/2021 FRATERNAL
                                  ORDER OF POLICE PROCESSED BY COC 01/13/2021.
  01/13/2021 N/A          SR      USPS RECEIPT NO. 43274550 DELIVERED BY USPS 01/04/2021 SYLVIS/DONALD/
                                  PROCESSED BY COC 01/13/2021.
  01/13/2021 N/A          SR      USPS RECEIPT NO. 43274548 DELIVERED BY USPS 01/04/2021 CLEVELAND
                                  METRO PARKS PROCESSED BY COC 01/13/2021.
  01/06/2021 N/A          SR      USPS RECEIPT NO. 43274551 DELIVERED BY USPS 12/31/2020
                                  DOLAN/KATHERINE/ PROCESSED BY COC 01/06/2021.
  12/22/2020 N/A          SR      SUMMONS E-FILE COPY COST
  12/22/2020 N/A          SR      SUMMONS E-FILE COPY COST
  12/22/2020 D5           CS      WRIT FEE
  12/22/2020 D5           SR      SUMS COMPLAINT(43274552) SENT BY CERTIFIED MAIL. TO: FRATERNAL ORDER
                                  OF POLICE 222 EAST TOWN STREET COLUMBUS, OH 43215
  12/22/2020 D4           CS      WRIT FEE
  12/22/2020 D4           SR      SUMS COMPLAINT(43274551) SENT BY CERTIFIED MAIL. TO: KATHERINE DOLAN
                                  10452 ANGELINA DR. NORTH ROYALTON, OH 44133
  12/22/2020 D3           CS      WRIT FEE
  12/22/2020 N/A          SR      SUMMONS E-FILE COPY COST
  12/22/2020 N/A          SR      SUMMONS E-FILE COPY COST
  12/22/2020 N/A          SR      SUMMONS E-FILE COPY COST
  12/22/2020 D3           SR      SUMS COMPLAINT(43274550) SENT BY CERTIFIED MAIL. TO: DONALD SYLVIS
                                  11815 CHIPPEWA RD. STRONGSVILLE, OH 44141
  12/22/2020 D2           CS      WRIT FEE
  12/22/2020 D2           SR      SUMS COMPLAINT(43274549) SENT BY CERTIFIED MAIL. TO: DAVID FENSKE
                                  10700 SHARON DR. PARMA, OH 44130
  12/22/2020 D1           CS      WRIT FEE
  12/22/2020 D1           SR      SUMS COMPLAINT(43274548) SENT BY CERTIFIED MAIL. TO: CLEVELAND METRO
                                  PARKS 4101 FULTON PARKWAY CLEVELAND, OH 44144
  12/21/2020 N/A          SF      JUDGE SHERRIE MIDAY ASSIGNED (RANDOM)
  12/21/2020 P1           SF      LEGAL RESEARCH
  12/21/2020 P1           SF      LEGAL NEWS
  12/21/2020 P1           SF      LEGAL AID
  12/21/2020 P1           SF      COURT SPECIAL PROJECTS FUND
  12/21/2020 P1           SF      COMPUTER FEE
  12/21/2020 P1           SF      CLERK'S FEE
  12/21/2020 P1           SF      DEPOSIT AMOUNT PAID CHARLES A BAKULA
  12/21/2020 N/A          SF      CASE FILED: COMPLAINT
  Only the official court records available from the Cuyahoga County Clerk of Courts, available in person, should be relied upon
  as accurate and current.
  Website Questions or Comments.
  Copyright © 2021 PROWARE. All Rights Reserved. 1.1.254                                                   EXHIBIT
https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?q=jQPx_h6K_lZkCRmexyu_KQ2&isprint=Y
                                                                                                             B                 1/2
1/28/2021         Case: 1:21-cv-00220-TMP Doc #: 1-3
                                                   CivilFiled: 01/28/21
                                                        Case Docket Page 2 of 2. PageID #: 23




https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?q=jQPx_h6K_lZkCRmexyu_KQ2&isprint=Y   2/2
